Exhibit 10.5

 

NEW CENTURY FINANCIAL CORPORATION

2004 PERFORMANCE INCENTIVE PLAN

PERFORMANCE-ACCELERATED RESTRICTED STOCK AWARD AGREEMENT

 

THIS PERFORMANCE-ACCELERATED RESTRICTED STOCK AWARD AGREEMENT (this “Award
Agreement”) is dated as of June 24, 2005 (the “Award Date”) by and between New
Century Financial Corporation, a Maryland corporation (the “Corporation”), and
Patrick J. Flanagan (the “Participant”).

 

 

W I T N E S S E T H

 

WHEREAS, pursuant to the New Century Financial Corporation 2004 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the Award Date, a restricted stock award (the “Award”), upon the
terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

 

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant an Award with respect to 5,938 restricted shares of
Common Stock of the Corporation (the “Restricted Stock”). The Corporation
acknowledges that the consideration for the Restricted Stock shall be the
services rendered to the Corporation or any of its Subsidiaries by the
Participant prior to the applicable vesting date, the fair value of which is not
less than the par value per share of the Corporation’s Common Stock.

 

3. Vesting. Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in Section 8.1 of the Plan) shall lapse, with
respect to 100% of the total number of shares of Restricted Stock (subject to
adjustment under Section 7.1 of the Plan) on the seventh (7th) anniversary of
the Award Date; provided, however, that vesting of all or a portion of the
shares of Restricted Stock may be accelerated pursuant to Exhibit A attached
hereto.

 

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable portion of the Award and the rights and benefits under this Award
Agreement. Partial employment or service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8 below or under
the Plan.

 

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain

 

1



--------------------------------------------------------------------------------

employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

 

5. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.

 

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in Section
9 hereof) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily. The transfer
restrictions in the preceding sentence shall not apply to (a) transfers to the
Corporation, or (b) transfers by will or the laws of descent and distribution.

 

7. Stock Issuance.

 

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award in book entry form, registered in the name of the
Participant with notations regarding the applicable restrictions on transfer
imposed under this Award Agreement; provided, however, that the Corporation may,
in its discretion, elect to issue such shares in certificate form as provided in
Section 7(b) below.

 

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and New Century Financial
Corporation. A copy of such Agreement is on file in the office of the Secretary
of New Century Financial Corporation.”

 

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may be permitted
pursuant to Section 8.5 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or disability, as the case

 

2



--------------------------------------------------------------------------------

may be) shall deliver to the Corporation any representations or other documents
or assurances required pursuant to Section 8.1 of the Plan. The shares so
delivered shall no longer be restricted shares hereunder.

 

(d) Stock Power; Power of Attorney. If the Corporation elects to issue share
certificates to the Participant, the Participant shall be required to execute a
stock power, in a form prescribed by the Corporation, with respect to such
shares. The Corporation shall not deliver any share certificates in accordance
with this Award Agreement unless and until the Corporation shall have received
such stock power executed by such Participant. The Participant, by acceptance of
the Award, shall be deemed to appoint, and does so appoint by execution of this
Award Agreement, the Corporation and each of its authorized representatives as
the Participant’s attorney(s)-in-fact to effect any transfer of unvested
forfeited shares (or shares otherwise reacquired by the Corporation hereunder)
to the Corporation as may be required pursuant to the Plan or this Award
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

8. Effect of Termination of Employment or Services.

 

(a) General. Subject to earlier vesting as provided in Section 7 of the Plan and
other than as expressly provided below in this Section 8, if the Participant
ceases to be employed by or ceases to provide services to the Corporation or a
Subsidiary, the Participant’s shares of Restricted Stock (and related Restricted
Property as defined in Section 9 hereof) shall be forfeited to the Corporation
to the extent such shares have not become vested pursuant to Section 3 upon the
date the Participant’s employment or services terminate (regardless of the
reason for such termination, whether with or without cause, voluntarily or
involuntarily).

 

(b) Death or Disability. Notwithstanding Section 8(a), if the Participant ceases
to be employed by or ceases to provide services to the Corporation or a
Subsidiary as a result of the Participant’s death or Disability, the
Participant’s shares of Restricted Stock that have not become vested pursuant to
Section 3 as of the date of such death or Disability shall vest on a prorated
basis determined in the following manner. For purposes of this Section 8(b)
only, a hypothetical vesting schedule shall be created in which the number of
such unvested shares of Restricted Stock shall be divided into eighty-four (84)
substantially equal installments with each such installment vesting on the last
day of each month, commencing with the first month following the month in which
the Award Date occurs through and including the eighty-fourth (84th) month
following the month in which the Award Date occurs. Each such installment of
shares of Restricted Stock that would have vested pursuant to the foregoing
schedule as of the date of the Participant’s death or Disability shall
automatically become vested as of such date. Fractional share interests shall be
disregarded, but may be cumulated. The Participant’s shares of Restricted Stock
(and related Restricted Property) that would not have vested pursuant to the
foregoing schedule as of the date of the Participant’s death or Disability shall
be forfeited to the Corporation as of such date. For purposes of the Award,
“Disability” means a permanent disability (within the meaning of Section
22(e)(3) of the Code or as otherwise determined by the Administrator).

 

3



--------------------------------------------------------------------------------

(c) Attainment of Age 65. Subject to earlier vesting as provided in Section 7 of
the Plan, if the Participant continues to be employed by or provide services to
the Corporation or a Subsidiary upon the date the Participant attains age
sixty-five (65), the Participant’s shares of Restricted Stock that have not
become vested pursuant to Section 3 as of such date shall vest on a prorated
basis determined in the following manner. For purposes of this Section 8(c)
only, a hypothetical vesting schedule shall be created in which the number of
such unvested shares of Restricted Stock shall be divided into sixty (60)
substantially equal installments with each such installment vesting on the last
day of each month, commencing with the first month following the month in which
the Award Date occurs through and including the sixtieth (60th) month following
the month in which the Award Date occurs. Each such installment of shares of
Restricted Stock that would have vested pursuant to the foregoing schedule as of
the date the Participant attains age 65 shall automatically become vested as of
such date. Subject to earlier vesting as provided in Section 3 hereof or Section
7 of the Plan, the remaining shares of Restricted Stock will continue to vest in
monthly installments according to the foregoing schedule, provided that the
Participant continues to be employed by or provide services to the Corporation
or a Subsidiary through the applicable vesting date. In the event that the
Participant becomes entitled to performance-accelerated vesting of the Award
pursuant to Section 3 hereof, the number of shares of Restricted Stock that
shall become vested as of the date of such acceleration shall equal: (1) the
total number of shares of Restricted Stock subject to the Award that would have
vested pursuant to Exhibit A hereto (assuming for this purpose that no shares
had previously vested pursuant to this Section 8(c)) after giving effect to such
acceleration, less (2) the number of shares of Restricted Stock subject to the
Award that had previously vested (determined immediately before giving effect to
such acceleration, and including any shares that had previously vested pursuant
to this Section 8(c) and any shares that would otherwise vest as of the date of
such acceleration pursuant to this Section 8(c)). The shares of Restricted Stock
that do not become vested after giving effect to the foregoing sentence (if any)
shall continue to vest in monthly installments in accordance with the foregoing
vesting schedule, and the number of shares subject to each installment shall be
adjusted accordingly so that the remaining unvested shares of Restricted Stock
are scheduled to vest in substantially equal installments. Fractional share
interests that result from any calculation pursuant to this Section 8(c) shall
be disregarded, but may be cumulated. Upon the date the Participant ceases to be
employed by or provide services to the Corporation and its Subsidiaries, any
shares of Restricted Stock (and related Restricted Property) that have not
vested in accordance with this Section 8(c) (or any other provision of this
Award Agreement or the Plan) shall be forfeited to the Corporation as of such
date.

 

(d) Forfeiture of Shares. Upon the occurrence of any forfeiture of shares of
Restricted Stock under this Section 8, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation, without any other action by the Participant (or the Participant’s
beneficiary or personal representative in the event of the Participant’s death
or disability, as applicable); no consideration shall be paid by the Corporation
with respect to such transfer. The Corporation may exercise its powers under
Section 7(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

 

4



--------------------------------------------------------------------------------

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments if appropriate in the number and kind of
securities that may become vested under the Award. If any adjustment shall be
made under Section 7.1 of the Plan or an event described in Section 7.3 of the
Plan shall occur and the shares of Restricted Stock are not fully vested upon
such event or prior thereto, the restrictions applicable to such shares of
Restricted Stock shall continue in effect with respect to any consideration or
other securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 5 hereof), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property. Furthermore, the Administrator shall adjust the performance
measures and performance goals referenced on Exhibit A hereto to the extent (if
any) it determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.

 

10. Tax Withholding. The Corporation (or any of its Subsidiaries last employing
the Participant) shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the vesting of any Restricted Stock. Alternatively, the
Participant or other person in whom the Restricted Stock vests may irrevocably
elect, in such manner and at such time or times prior to any applicable tax date
as may be permitted or required under Section 8.5 of the Plan and rules
established by the Administrator (and subject to the requirements of applicable
law), to have the Corporation withhold and reacquire shares of Restricted Stock
at their fair market value at the time of vesting to satisfy any minimum
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting. Any election to have shares so held back and reacquired shall be
subject to such rules and procedures, which may include prior approval of the
Administrator, as the Administrator may impose, and shall not be available if
the Participant makes or has made an election pursuant to Section 83(b) of the
Code with respect to such Award.

 

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

5



--------------------------------------------------------------------------------

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

15. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

 

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

NEW CENTURY FINANCIAL CORPORATION, a Maryland corporation

By:

 

 

/s/ Robert K. Cole

--------------------------------------------------------------------------------

   

Name: Robert K. Cole

   

Its: Chairman and Chief Executive Officer

Participant

/s/ Patrick J. Flanagan

--------------------------------------------------------------------------------

Patrick J. Flanagan

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE-ACCELERATED VESTING

 

Subject to Section 8 of this Award Agreement, the Award shall be subject to
accelerated vesting in the event that the Before-Tax Net Income (as defined in
Appendix A of the Plan) of New Century TRS Holdings, Inc. equals or exceeds $925
million for its fiscal year 2005, 2006 or 2007. 100% of the Restricted Shares
shall become vested on the last day of the first such fiscal year (if any) in
which such performance measure is obtained.